Appellant in no way supports the proposition that his attorney was not notified of the time for the submission of this case in this court. Nor do we find anything in the record indicating that the failure to make an argument here could have been of possible injury. The only bill of exceptions in the record was discussed in the original opinion, and the matter complained of was beyond doubt properly disposed of in the original opinion. Said bill of exceptions complained of the admission of appellant's confession. As we view the facts, the case was fully made out by eye-witnesses independent of the confession.
The motion for rehearing is overruled.
Overruled. *Page 557